Exhibit 10.1

Execution Version

AMENDMENT NO. 4 TO CREDIT AGREEMENT

AMENDMENT NO. 4, dated as of May 30, 2018 (this “Amendment”) to the Credit
Agreement (as defined below), among Visteon Corporation (the “Borrower”), each
signatory hereto under the heading “GUARANTORS” on the signature pages hereto
(collectively, the “Guarantors” and, each, individually, a “Guarantor”), each
lender under the Credit Agreement party hereto (collectively, the “Lenders” and,
each, individually, a “Lender”) and Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

WHEREAS, reference is made to that certain Credit Agreement, dated as of
April 9, 2014 (as amended by that certain Waiver and Amendment No. 1 to Credit
Agreement, dated as of March 25, 2015, Amendment No. 2 to Credit Agreement,
dated as of March 24, 2017, Amendment No. 3 to Credit Agreement, dated as of
November 14, 2017, and as further amended, supplemented, amended and restated or
otherwise modified prior to the date hereof, the “Credit Agreement”), among the
Borrower, the Lenders party thereto and the Administrative Agent; and

WHEREAS, the Credit Agreement permits the Borrower, pursuant to Section 2.21
thereof, to obtain Specified Refinancing Debt from any Lender or Additional
Lender in respect of all of the Term Loans outstanding under the Credit
Agreement; and

WHEREAS, the Borrower intends to incur Specified Refinancing Debt from any
Lender or Additional Lender in respect of all of the Term Loans outstanding
under the Credit Agreement; and

WHEREAS, pursuant to Section 2.21 the Borrower intends to (i) incur a new term
loan facility (the “Refinancing Term Facility”) in an aggregate principal amount
of $350,000,000 (any Term Loans resulting therefrom are herein referred to as
the “New Term Loans”), together with other funds available to the Borrower, to
repay all Term Loans outstanding immediately prior to the Amendment No. 4
Effective Date (as defined below) (the “Original Term Loans”) and pay accrued
interest thereon and (ii) make such other modifications to the Credit Agreement
as described herein; and

WHEREAS, subject to the terms and conditions set forth herein, each Party hereto
who has delivered a signature page as a Lender has agreed to provide New Term
Loans (each such Person who is a Term Lender holding Original Term Loans
immediately prior to the effectiveness of this Amendment, a “Continuing Term
Lender”; each such Person who is not a Continuing Term Lender, an “Additional
Term Lender”; and each Continuing Term Lender and Additional Term Lender, a “New
Term Lender”) in the amount (such amount, a “New Term Commitment”) set forth
next to its name on a schedule maintained by the Administrative Agent (the
“Refinancing Term Loan Allocation Schedule”) (or to convert all (or such lesser
amount as the Amendment No. 4 Arrangers (as defined in the Amended Credit
Agreement (as defined below)) may allocate) of its Original Term Loans into New
Term Loans (such converted Original Term Loans, the “Converted Term Loans” and
any such conversion of Original Term Loans into New Term Loans being referred to
herein as an “Amendment No. 4 Refinancing Conversion”)); and

WHEREAS, each of the Lenders party hereto has agreed, subject to the terms and
conditions set forth herein, to amend the Credit Agreement as herein provided
(as so amended, the “Amended Credit Agreement”); and

NOW, THEREFORE, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01    Definitions. Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement have the same meanings when used in this
Amendment.

ARTICLE II

REFINANCING LOANS

Section 2.01    New Term Loans.

(a)    Subject to the terms and conditions set forth herein, on the Amendment
No. 4 Effective Date, each New Term Lender agrees to fund a New Term Loan in a
principal amount not to exceed such New Term Lender’s New Term Commitment as set
forth on the Refinancing Term Loan Allocation Schedule.

(b)    The aggregate principal amount of the New Term Loans shall be
$350,000,000.

(c)    The New Term Loans will be used to refinance the Original Term Loans and,
together with cash on hand, pay fees and expenses related to the Amendment.

(d)    The final maturity date of the New Term Loans shall be March 24, 2024 and
the New Term Loans shall not be subject to amortization before such date.

(e)    The Applicable Rate for the New Term Loans shall be 1.75% per annum for
Eurodollar Rate Loans and 0.75% per annum for Base Rate Loans.

(f)    If the Borrower (A) makes a voluntary prepayment of any New Term Loans
pursuant to Section 2.05(a) of the Amended Credit Agreement in connection with a
Repricing Transaction, (B) makes a prepayment of any New Term Loans pursuant to
Section 2.05(b)(iii)(A) of the Amended Credit Agreement in connection with a
Repricing Transaction, or (C) replaces a Lender pursuant to Section 3.07(a) of
the Amended Credit Agreement for failing to consent to any departure, waiver,
amendment or modification constituting a Repricing Transaction, in each case
prior to the six month anniversary of the Amendment No. 4 Effective Date, the
Borrower shall pay to the Administrative Agent, for the ratable account of the
applicable New Term Lenders, a prepayment premium in an amount equal to 1.0% of
the principal amount prepaid (or, in the case of clause (C) above, an amount
equal to 1.0% of the principal amount of New Term Loans repaid or required to be
assigned in connection with such replacement).

(g)    Subject to the terms and conditions set forth herein, on the Amendment
No. 4 Effective Date, each Continuing Term Lender agrees to convert all (or such
lesser amount as the Amendment No. 4 Arrangers may allocate) of its Original
Term Loans into Converted Term Loans. Without limiting the generality of the
foregoing, each Continuing Term Lender shall have a commitment to acquire New
Term Loans in the amount of Original Term Loans then held by such Continuing
Term Lender. Each party hereto acknowledges and agrees that notwithstanding any
such conversion, each such Continuing Term Lender shall be entitled to receive
payment on the Amendment No. 4 Effective Date of the unpaid fees (if any) and
interest accrued to such date with respect to all of its Original Term Loans.

(h)    Each New Term Lender, by delivering its signature page to this Amendment
and funding (or converting its Original Term Loans into) New Term Loans on the
Amendment No. 4 Effective

 

-2-



--------------------------------------------------------------------------------

Date, shall be deemed to have acknowledged receipt of, and consented to and
approved this Amendment, each Loan Document and each other document required to
be delivered to, or be approved by or satisfactory to, the Administrative Agent
or any class of Lenders on the Amendment No. 4 Effective Date. The commitments
of the New Term Lenders are several, and no New Term Lender shall be responsible
for any other New Term Lender’s failure to make New Term Loans.

(i)    Subject to the terms and conditions set forth herein, effective as of the
Amendment No. 4 Effective Date, for all purposes of the Loan Documents, (i) the
New Term Commitments shall constitute “Term Commitments” and “Commitments”, (ii)
the New Term Loans shall constitute “Term Loans” and “Loans” and (iii) each New
Term Lender shall become an “Additional Lender”, a “Term Lender” and a “Lender”
(if such New Term Lender is not already a Term Lender or Lender prior to the
effectiveness of this Amendment) and shall have all the rights and obligations
of a Lender holding a Term Commitment (or, following the making of a New Term
Loan, a Term Loan).

(j)    Any Lender holding Original Term Loans immediately prior to the Amendment
No. 4 Effective Date that is not a New Term Lender is referred to herein as an
“Exiting Term Lender”. In the event any Lender is a Continuing Term Lender but
receives an allocation of New Term Loans in an amount less than the amount of
its Original Term Loans, such Lender shall be considered an Exiting Term Lender
with the respect to the difference between the amount of its Original Term Loans
and the allocated amount of its New Term Loans.

(k)    The Original Term Loans of each Exiting Term Lender shall, immediately
upon the effectiveness of this Amendment, be repaid in full (together with any
unpaid fees and interest accrued thereon (including funding losses payable to
any Exiting Term Lenders pursuant to Section 3.05 of the Credit Agreement)) with
the proceeds of the New Term Loans and other funds available to the Borrower.
The Borrower shall, on the Amendment No. 4 Effective Date, pay to the
Administrative Agent, for the accounts of the Persons that are Term Lenders
immediately prior to the Amendment No. 4 Effective Date, all interest, fees and
other amounts accrued to the Amendment No. 4 Effective Date with respect to the
Original Term Loans, whether or not such Original Term Loans are converted
pursuant to this Amendment.

(l)    All other terms not described herein and relating to the New Term Loans
shall be the same as the terms of the Original Term Loans under the Credit
Agreement as in effect immediately prior to the Amendment No. 4 Effective Date.

(m)    The obligation of each New Term Lender to make New Term Loans on the
Amendment No. 4 Effective Date is subject to the satisfaction of the conditions
to effectiveness set forth in Article IV hereof.

ARTICLE III

OTHER AMENDMENTS TO THE CREDIT AGREEMENT

Section 3.01    Other Amendments to the Credit Agreement. Effective as of the
Amendment No. 4 Effective Date, the Credit Agreement is hereby amended as
follows:

(a)    The following definitions are hereby added to Section 1.01 in the
appropriate alphabetical order:

 

-3-



--------------------------------------------------------------------------------

““Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of May 30,
2018, among the Borrower, the Guarantors party thereto, the Lenders party
thereto and the Administrative Agent.”

““Amendment No. 4 Arrangers” means each of Citigroup Global Markets Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Sumitomo Mitsui Banking
Corporation, in their respective capacities as joint lead arrangers and/or joint
bookrunners under the Amendment No. 4 Engagement Letter.”

““Amendment No. 4 Effective Date” means May 30, 2018, the date on which the
conditions precedent set forth in Section 4.01 of Amendment No. 4 were satisfied
or waived.”

““Amendment No. 4 Engagement Letter” means the Credit Agreement Amendment
Engagement Letter, dated as of May 30, 2018, among the Amendment No. 4 Arrangers
and the Borrower.”

““Amendment No. 4 Term Commitment” means, in the case of each Amendment No. 4
Term Lender, the amount set forth opposite such Amendment No. 4 Term Lender’s
name on the Refinancing Term Loan Allocation Schedule (as defined in Amendment
No. 4) maintained by the Administrative Agent. The aggregate amount of the
Amendment No. 4 Term Commitments as of the Amendment No. 4 Effective Date is
$350,000,000.”

““Amendment No. 4 Term Facility” means, at any time, the aggregate amount of
Amendment No. 4 Term Loans of all Amendment No. 4 Term Lenders at such time.”

““Amendment No. 4 Term Lender” means, at any time, any Lender that has an
Amendment No. 4 Term Commitment or holds an Amendment No. 4 Term Loan at such
time.”

““Amendment No. 4 Term Loans” means the Loans made by the Amendment No. 4 Term
Lenders pursuant to their respective Amendment No. 4 Term Commitments.”

““Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.”

““Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.”

““Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.”

““PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.”

(b)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the “and” at the end of
clause “(d)” therein, (ii) changing clause (e) to clause (f); and (iii) adding a
new clause (e) thereto to read in its entirety as follows:

“(e)     with respect to the Amendment No. 4 Term Loans, 1.75% per annum for
Eurodollar Rate Loans and 0.75% per annum for Base Rate Loans.”

 

-4-



--------------------------------------------------------------------------------

(c)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

““Capitalized Lease Obligations” means, as applied to any Person, all
obligations of such Person under leases of property that have been or should be,
in accordance with GAAP, recorded as capitalized leases of such Person, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP; provided that any change in GAAP after the Closing Date (including, but
not limited to, the issuance by the Financial Accounting Standards Board of an
Accounting Standards Update on February 25, 2016) will not cause any obligation
(including, without limitation, those related to operating leases or similar
leases of such Person existing as of the Closing Date or any operating lease or
similar lease entered into by such Person after the Closing Date) that was not
or would not have been a Capitalized Lease Obligation prior to such change to be
deemed a Capitalized Lease Obligation following such change.”

““Facility” means, the Initial Term Facility, the Amendment No. 2 Term Facility,
the Amendment No. 3 Term Facility, the Amendment No. 4 Term Facility, any
Incremental Term Facility, any other Tranche of Term Commitments or Term Loans,
the Initial Revolving Credit Facility, the Amendment No. 2 Revolving Credit
Facility, any other Tranche of Revolving Credit Commitments, the Letter of
Credit Sublimit and any other Facility hereunder, as the context may require.”

““Loan Documents” means, collectively, (i) this Agreement, (ii) Amendment No. 1,
(iii) Amendment No. 2, (iv) Amendment No. 3, (v) Amendment No. 4, (vi) the
Notes, (vii) the Guaranty, (viii) the Collateral Documents, (ix) any Pari Passu
Intercreditor Agreement and any Other Intercreditor Agreement, (x) any Extension
Amendment, (xi) any joinder agreement entered into pursuant to Section 2.14,
2.15 or 2.16, (xii) any Refinancing Amendment and (xiii) any letter of credit
application, and any other document, agreement and instrument entered into by
any L/C Issuer and the Borrower (or any Restricted Subsidiary) or in favor of
such L/C Issuer and relating to such Letter of Credit; but specifically
excluding Secured Hedge Agreements and Secured Cash Management Agreements.”

““Maturity Date” means: (a) (i) with respect to the Initial Revolving Credit
Facility, the earlier of (x) April 9, 2019 and (y) the date of termination in
whole of the Initial Revolving Credit Commitments (including in respect of L/C
Credit Extensions) pursuant to Section 2.06(a) or 8.02 and (ii) with respect to
the Amendment No. 2 Revolving Credit Facility, the earlier of (x) March 24, 2022
and (y) the date of termination in whole of the Amendment No. 2 Revolving Credit
Commitments (including in respect of L/C Credit Extensions) pursuant to
Section 2.06(a) or 8.02, (b) (i) with respect to the Initial Term Facility, the
earliest of (x) April 9, 2021, (y) the date of termination in whole of the
Initial Term Commitments pursuant to Section 2.06(a) prior to any Term Borrowing
and (z) the date that the Initial Term Loans are declared due and payable
pursuant to Section 8.02, (ii) with respect to the Amendment No. 2 Term
Facility, the earliest of (x) March 24, 2024 and (y) the date that the Amendment
No. 2 Term Loans are declared due and payable pursuant to Section 8.02, (iii)
with respect to the Amendment No. 3 Term Facility, the earliest of (x) March 24,
2024 and (y) the date that the Amendment No. 3 Term Loans are declared due and
payable pursuant to Section 8.02 and (iv) with respect to the Amendment No. 4
Term Facility, the earliest of (x) March 24, 2024 and (y) the date that the
Amendment No. 4 Term Loans are declared due and payable pursuant to
Section 8.02, (c) with respect to any Tranche of Extended Term Loans or Extended
Revolving Commitments, the final maturity date as specified in the applicable
Extension Amendment, (d) with respect to any Specified Refinancing Term Loans or
Specified Refinancing Revolving Credit Commitments, the final maturity date as
specified

 

-5-



--------------------------------------------------------------------------------

in the applicable Refinancing Amendment, (e) with respect to any Incremental
Term Facility, the final maturity date as specified in the applicable amendment
to this Agreement in respect of such Facility and (f) with respect to any
Tranche of Loans or Commitments modified pursuant to a Loan Modification, the
final maturity date as specified in the applicable amendment to this Agreement
in respect of such modified Loan or Commitment; provided, in each case, that if
such day is not a Business Day, the applicable Maturity Date shall be the
Business Day immediately succeeding such day.”

““Repricing Transaction” means (a) the incurrence of any Indebtedness by the
Borrower or any of its Subsidiaries (including any new or additional term loans
under this Agreement) the primary purpose of which is to reduce the yield of the
Amendment No. 4 Term Loans (or any other new term loans that the Administrative
Agent and the Borrower agree shall be subject to the provisions hereof), (i)
having an effective interest rate margin or weighted average yield (as
reasonably determined by the Administrative Agent consistent with generally
accepted financial practices in consultation with the Borrower, after giving
effect to, among other factors, interest rates, margins, upfront or similar
fees, recurring periodic fees in substance equivalent to interest, original
issue discount or Eurodollar Rate or Base Rate floors shared with all lenders or
holders thereof, but excluding the effect of any arrangement, commitment,
underwriting, structuring, syndication or similar fees payable in connection
therewith that are not shared with all lenders or holders thereof) that is less
than the effective interest rate margin for, or weighted average yield (as
reasonably determined by the Administrative Agent in consultation with the
Borrower on the same basis) of, the Amendment No. 4 Term Loans (or any other new
term loans that the Administrative Agent and the Borrower agree shall be subject
to the provisions hereof) and (ii) the proceeds of which are used to prepay or
repay, in whole or in part, principal of the Amendment No. 4 Term Loans
(including by converting all or any portion of the Amendment No. 4 Term Loans
into such Indebtedness) and (b) any amendment, waiver or other modification to
this Agreement which would have the effect of and the primary purpose of which
would be reducing the effective interest rate margin for, or weighted average
yield (as reasonably determined by the Administrative Agent in consultation with
the Borrower on the same basis) of, the Amendment No. 4 Term Loans (or any other
new term loans that the Administrative Agent and the Borrower agree shall be
subject to the provisions hereof) (other than, in each case, any such
transaction or amendment or modification accomplished together with the
substantially concurrent refinancing of all Facilities hereunder in connection
with a Change of Control or a Transformative Acquisition).”

““Term Commitment” means, as to each applicable Term Lender, (i) its Initial
Term Commitment, if any, (ii) its Amendment No. 2 Term Commitment, if any,
(iii) its Amendment No. 3 Term Commitment, if any, (iv) its Amendment No. 4 Term
Commitment, if any, (v) its Incremental Commitment in the form of an Incremental
Term Facility, if any, (vi) its Specified Refinancing Term Commitment, if any,
(vii) its commitment to provide Extended Term Loans, if any, (viii) its
commitment to provide Term Loans with the same terms and conditions modified on
the same day pursuant to a Loan Modification, if any, and (ix) without
duplication of the foregoing, its commitment to provide Term Loans in connection
with a Term Facility Increase, if any, in each case as the context may require.”

““Term Loan” means an Initial Term Loan, an Amendment No. 2 Term Loan, an
Amendment No. 3 Term Loan, an Amendment No. 4 Term Loan, an Incremental Term
Loan, an Extended Term Loan, a Specified Refinancing Term Loan or a Term Loan
modified pursuant to Loan Modification, as the context may require.”

 

-6-



--------------------------------------------------------------------------------

““Tranche” (a) with respect to Term Loans or Term Commitments, refers to whether
such Term Loans or Term Commitments are (1) Initial Term Loans or Initial Term
Commitments, (2) Amendment No. 2 Term Loans or Amendment No. 2 Term Commitments,
(3) Amendment No. 3 Term Loans or Amendment No. 3 Term Commitments,
(4) Amendment No. 4 Term Loans or Amendment No. 4 Term Commitments,
(5) Incremental Term Facilities or Incremental Term Loans with the same terms
and conditions made on the same day, (6) Extended Term Loans or Extended Term
Tranches (of the same series), (7) Specified Refinancing Term Loans or Specified
Refinancing Term Commitments (of the same series) or (8) Term Loans or Term
Commitments with the same terms and conditions modified on the same day pursuant
to a Loan Modification and (b) with respect to Revolving Credit Loans or
Revolving Credit Commitments, refers to whether such Revolving Credit Loans or
Revolving Credit Commitments are (1) Initial Revolving Credit Commitments or
Initial Revolving Credit Loans, (2) Amendment No. 2 Revolving Credit Commitments
or Amendment No. 2 Revolving Credit Loans, (3) Extended Revolving Commitments or
Extended Loans under such Extended Revolving Commitment (of the same series),
(4) Specified Refinancing Revolving Loans or Specified Refinancing Revolving
Credit Commitments (of the same series) or (5) Revolving Credit Loans or
Revolving Credit Commitments with the same terms and conditions modified on the
same day pursuant to a Loan Modification.”

(d)    Clause (c) of Section 1.03 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(c)    Notwithstanding anything to the contrary contained herein, all financial
covenants, basket amounts and ratios contained herein or in any other Loan
Document shall be calculated (i) without giving effect to any election under
FASB ASC 825 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof and (ii) without giving
effect to any changes in GAAP after the Closing Date that would require lease
obligations that were treated as operating leases under GAAP as in effect on the
Closing Date to be classified and accounted for as capital leases or otherwise
reflected as Indebtedness on the Borrower’s consolidated balance sheet or in the
financial statements to be delivered pursuant to Section 6.01, in each case, on
a prospective or retroactive basis or otherwise.”

(e)    Clause (a) of Section 2.01 of the Credit Agreement is hereby amended by
adding a new subclause (iv) to read in its entirety as follows:

“(iv)     Subject to the terms and conditions set forth in Amendment No. 4, each
Amendment No. 4 Term Lender severally agrees to make a single loan denominated
in Dollars to the Borrower on the Amendment No. 4 Effective Date in an aggregate
amount not to exceed such Amendment No. 4 Term Lender’s Amendment No. 4 Term
Commitment. Amounts borrowed under this Section 2.01(a)(iv) and subsequently
repaid or prepaid may not be reborrowed. Amendment No. 4 Term Loans may be Base
Rate Loans or Eurodollar Rate Loans as further provided herein. The Amendment
No. 4 Term Commitments shall automatically terminate upon the making of the
Amendment No. 4 Term Loans on the Amendment No. 4 Effective Date.”

(f)    Subclause (a)(iii) of Section 2.05 of the Credit Agreement is hereby
amended by replacing the reference to “Amendment No. 3 Effective Date” thereto
with “Amendment No. 4 Effective Date”.

(g)    Clause (a) of Section 2.07 of the Credit Agreement is hereby amended by
adding a new subclause (iv) to read in its entirety as follows:

 

-7-



--------------------------------------------------------------------------------

“(iv)     The Amendment No. 4 Term Facility shall not be subject to amortization
prior to the Maturity Date of the Amendment No. 4 Term Facility.”

(h)    Subclause (e)(vi) of Section 2.16 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(vi)     the All-In Yield applicable to the Incremental Term Loans of each
Tranche shall be determined by the Borrower and the applicable New Lenders and
shall be set forth in each applicable joinder agreement; provided that, at any
time on or prior to the twelve month anniversary of the Amendment No. 4
Effective Date, with respect to any Incremental Term Loans of any Tranche
secured on a pari passu basis in right of payment and security with the
Obligations, the All-In Yield applicable to such Incremental Term Loans shall
not be greater than the applicable All-In Yield payable pursuant to the terms of
this Agreement as amended through the date of such calculation with respect to
Amendment No. 4 Term Loans plus 50 basis points per annum unless the interest
rate (together with, as provided in the proviso below, the Eurodollar Rate or
Base Rate floor) with respect to the Amendment No. 4 Term Loans is increased so
as to cause the then applicable All-In Yield under this Agreement on the
Amendment No. 4 Term Loans to equal the All-In Yield then applicable to the
Incremental Term Loans, minus 50 basis points; provided that any increase in
All-In Yield to any existing Amendment No. 4 Term Loan due to the application of
a Eurodollar Rate or Base Rate floor on any Incremental Term Loan shall be
effected solely through an increase in (or implementation of, as applicable) any
Eurodollar Rate or Base Rate floor applicable to such existing Amendment No. 4
Term Loan; and”

(i)    Section 5.14 of the Credit Agreement is hereby amended by labeling the
existing paragraph clause “(a)” and adding a new clause (b) to read its entirety
as follows:

“(b)     As of the Amendment No. 4 Effective Date, the information in the
Beneficial Ownership Certification is true and correct in all respects.”

(j)    Section 6.02 of the Credit Agreement is hereby amended by (i) deleting
the “and” at the end of clause (f), (ii) replacing the period at the end of
clause (g) with “; and” and (iii) adding a new clause (h) to read in its
entirety as follows:

“(h)    promptly following any request therefor, deliver to the Administrative
Agent or any Lender, as applicable, information and documentation reasonably
requested by the Administrative Agent or such Lender for purposes of compliance
with applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws.”

(k)    Section 6.03 of the Credit Agreement is hereby amended by (i) deleting
the “and” at the end of clause (c), (ii) replacing the period at the end of
clause (d) with “; and” and (iii) adding a new clause (e) to read in its
entirety as follows:

“(e)    of any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.”

(l)    The first sentence of Section 9.13 of the Credit Agreement is hereby
amended and restated as the following:

“None of the Lenders, the Arrangers, the Amendment No. 2 Arrangers, the
Amendment No. 2 RCF Documentation Agents, the Amendment No. 3 Arrangers, the
Amendment No. 4 Arrangers

 

-8-



--------------------------------------------------------------------------------

or other Persons identified on the facing page or signature pages of this
Agreement as a “joint lead arranger,” or “joint bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.”

(m)    Article IX of the Credit Agreement is hereby amended by adding a new
section 9.16 to read in its entirety as follows:

“Section 9.16    Lender Representations with Respect to ERISA.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each other Agent and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the L/C Advances, the Commitments or the L/C
Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the L/C Advances, the Commitments, the L/C Commitments
and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the L/C Advances, the Commitments, the L/C Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the L/C Advances, the Commitments, the L/C Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the L/C Advances, the Commitments, the L/C Commitments and this
Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless subclause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Agent and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that:

 

-9-



--------------------------------------------------------------------------------

(i)    none of the Administrative Agent or any other Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the L/C Advances, the Commitments, the L/C Commitments
and this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and
is a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the L/C Advances, the Commitments, the L/C Commitments
and this Agreement is capable of evaluating investment risks independently, both
in general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the L/C Advances, the Commitments, the L/C Commitments
and this Agreement is a fiduciary under ERISA or the Code, or both, with respect
to the Loans, the L/C Advances, the Commitments, the L/C Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any other Agent or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the L/C
Advances, the Commitments, the L/C Commitments or this Agreement.

(c)    The Administrative Agent and each other Agent hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the L/C
Advances, the Commitments, the L/C Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the L/C Advances, the Commitments or
the L/C Commitments for an amount less than the amount being paid for an
interest in the Loans, the L/C Advances, the Commitments or the L/C Commitments
by such Lender or (iii) may receive fees or other payments in connection with
the transactions contemplated hereby or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.”

 

-10-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

Section 4.01    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective on the first date (such date, the “Amendment No. 4
Effective Date”) when each of the following conditions precedent have been
fulfilled to the reasonable satisfaction of (or waived by) the Administrative
Agent:

(a)    Execution and Delivery of this Amendment. The Administrative Agent shall
have received from the Borrower, each Guarantor party hereto, each New Term
Lender and the Administrative Agent, duly executed counterparts of this
Amendment.

(b)    Borrowing Request. The Administrative Agent shall have received from the
Borrower a Committed Loan Notice in substantially the form of Exhibit A-1 to the
Credit Agreement in accordance with the terms of the Credit Agreement.

(c)    Secretary’s Certificates. The Administrative Agent shall have received
(i) a certificate of good standing with respect to each of the Loan Parties and
(ii) a certificate executed by a Responsible Officer of each of the Loan Parties
dated the Amendment No. 4 Effective Date, substantially in the form of the
certificate delivered in connection with Amendment No. 3, certifying as to the
incumbency and specimen signature of each officer executing this Amendment or
any other document delivered in connection herewith on behalf of each of the
Loan Parties and attaching (A) a true and complete copy of the organizational
documents of each of the Loan Parties, including all amendments thereto, as in
effect on the Amendment No. 4 Effective Date, certified as of a recent date by
the Secretary of State of the state of its organization, that has not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, (B) a true and complete
copy of the by-laws or other governing documents of each of the Loan Parties as
in effect on the Amendment No. 4 Effective Date and at all times since the date
prior to the date of the resolutions described in clause (C) below and (C) a
true and complete copy of resolutions duly adopted by the board of directors (or
other similar governing body), of each of the Loan Parties authorizing the
execution, delivery and performance of this Amendment and certifying that such
resolutions have not been modified, rescinded or amended and are in full force
and effect.

(d)    Legal Opinions. The Administrative Agent shall have received (i) an
opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower and
the Guarantors and (ii) an opinion of Dickinson Wright PLLC, local counsel to
Visteon Global Technologies, Inc., a Michigan corporation, each addressed to the
Administrative Agent and the Lenders on the Amendment No. 4 Effective Date, in
form and substance reasonably satisfactory to the Administrative Agent.

(e)    Fees and Expenses. (i) The Administrative Agent and the Amendment No. 4
Arrangers shall have received, in immediately available funds, payment or
reimbursement of all reasonable and documented costs, fees, out-of-pocket
expenses, compensation and other amounts then due and payable in connection with
this Amendment, including, but not limited to, the reasonable and documented
out-of-pocket fees, disbursements and other charges of Cahill Gordon & Reindel
LLP, counsel to the Administrative Agent and the Amendment No. 4 Arrangers, for
which invoices have been presented at least three (3) Business Days prior to the
Amendment No. 4 Effective Date (or as otherwise reasonably agreed to by the
Borrower) and (ii) the Borrower shall have paid to any of the Amendment No. 4
Arrangers fees in amounts as may have been previously agreed in writing between
the Borrower and such Amendment No. 4 Arranger to be received on the Amendment
No. 4 Effective Date.

 

-11-



--------------------------------------------------------------------------------

(f)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article V hereof shall be true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 4 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.

(g)    Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in paragraphs (f) of this Section 4.01.

(h)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower (after
giving effect to the consummation of the transactions contemplated by this
Amendment) substantially in the form of Exhibit G to the Credit Agreement.

(i)    KYC Information.

(i)    Upon the reasonable request of any Lender made at least ten Business Days
prior to the Amendment No. 4 Effective Date, the Borrower shall have provided to
such Lender the documentation and other information so requested in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, in each case at least five Business Days
prior to the Amendment No. 4 Effective Date.

(ii)    At least five Business Days prior to the Amendment No. 4 Effective Date,
if Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, the Borrower shall have delivered a Beneficial Ownership
Certification in relation to the Borrower.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01    Representations and Warranties. In order to induce the Lenders
to consent to the amendments contained herein, the Borrower and each other Loan
Party represent and warrant to each Lender party hereto as set forth below:

(a)    The representations and warranties set forth in Article V of the Amended
Credit Agreement and each other Loan Document (as so amended) are, in each case,
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 4 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already

 

-12-



--------------------------------------------------------------------------------

qualified by materiality) as of such earlier date, and except that for purposes
of this Amendment, the representations and warranties contained in Sections
5.05(a) and 5.05(b) of the Credit Agreement shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01(a) and (b),
respectively, prior to the Amendment No. 4 Effective Date.

(b)    This Amendment constitutes a legal, valid and binding obligation of the
Borrower and each other Loan Party, enforceable against the Borrower and each
other Loan Party in accordance with its terms, except as such enforceability may
be limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

(c)    The Borrower and each of the Loan Parties have all requisite corporate or
other organizational power and authority to enter into this Amendment and to
perform their respective obligations under this Amendment and the Amended Credit
Agreement.

(d)    As of the Amendment No. 4 Effective Date (and giving effect to this
Amendment), no Event of Default or Default has occurred and is continuing or,
solely as of the Amendment No. 4 Effective Date, will result from the
consummation of the transactions contemplated by this Amendment and the Amended
Credit Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.01    Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

Section 6.02    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic imaging means
(including in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 6.03    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section 6.04    Governing Law. The governing law and jurisdiction provisions of
Section 10.15 of the Credit Agreement shall apply mutatis mutandis to this
Amendment.

Section 6.05    Fees and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent incurred
by the Administrative Agent in connection with the preparation, negotiation,
execution, delivery and enforcement of this Amendment and the Loan Documents
referred to herein or contemplated hereby, including, but not limited to, the
reasonable and documented fees, disbursements and other charges of Cahill
Gordon & Reindel LLP, counsel to the Administrative Agent, in each case, to the
extent required by, and in accordance with, Section 10.04 of the Credit
Agreement.

Section 6.06    Waiver of Right to Trial by Jury. The waiver of jury trial
provisions of Section 10.16 of the Credit Agreement shall apply mutatis mutandis
to this Amendment.

 

-13-



--------------------------------------------------------------------------------

Section 6.07    Reaffirmation; Grant of Liens.

(a)    Each Loan Party reaffirms as of the Amendment No. 4 Effective Date its
covenants and agreements contained in the Credit Agreement and each other Loan
Document to which it is a party and confirms, agrees and acknowledges that,
notwithstanding the consummation of this Amendment, such covenants and
agreements, and the terms of each of the Loan Documents to which it is a party,
except as modified by this Amendment on the Amendment No. 4 Effective Date are
not affected or impaired in any manner whatsoever and shall continue to be in
full force and effect. Each of the Loan Parties hereby further confirms its
respective prior pledges and grants of security interests under and subject to
the Loan Documents to which it is a party, and confirms, agrees and acknowledges
that, notwithstanding the consummation of this Amendment, such prior guarantees,
pledges, and grants of security interests are not affected or impaired in any
manner whatsoever and shall continue to be in full force and effect and shall
also guarantee and secure all obligations as amended and reaffirmed pursuant to
the Credit Agreement and this Amendment. Each of the Loan Parties confirms,
acknowledges and agrees that the Lenders and the New Term Lenders are “Lenders”
and “Secured Parties” for all purposes under the Loan Documents. For the
avoidance of doubt, each Loan Party hereby reaffirms the provisions of Section 2
of the Security Agreement, dated April 9, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”), among the
Borrower, each Guarantor party thereto and the Administrative Agent, and agrees
that all references in the Security Agreement to the “Secured Obligations” shall
include the New Term Loans.

(b)    As security for the payment or performance, as the case may be, in full
of the Secured Obligations (as defined in the Security Agreement), each of the
Borrower and each Guarantor party hereto (i) hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in its right,
title and interest in and to the Collateral (as defined in the Security
Agreement) and (ii) hereby authorizes the Administrative Agent to file, at any
time or from time to time, one or more UCC financing or continuation statements,
and amendments thereto, including, without limitation, one or more UCC financing
statements indicating that such financing statements cover all assets or all
personal property, whether now owned or hereafter acquired (or words of similar
effect) of the undersigned, in each case without the signature of the
undersigned, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause in
clause (i) of this Section 6.07(b). The security interest granted herein shall
be subject to the terms, covenants and conditions set forth in the Security
Agreement.

(c)    Each Loan Party further confirms that, as amended by this Amendment, each
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified, approved and confirmed in all respects.

Section 6.08    Entire Agreement. This Amendment, the other Loan Documents and
any separate letter agreements, solely to the extent with respect to fees
payable to the Administrative Agent and any Amendment No. 4 Arranger, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

Section 6.09    Effects of this Amendment.

(a)    On and after the Amendment No. 4 Effective Date, the rights and
obligations of the parties to the Credit Agreement shall be governed by the
Amended Credit Agreement. All references to the Credit Agreement in any
document, instrument, agreement or writing shall be deemed to refer to the
Amended Credit Agreement.

 

-14-



--------------------------------------------------------------------------------

(b)    Other than as specifically provided herein, this Amendment shall not
operate as an amendment of any right, power or privilege of the Administrative
Agent or any Lender under the Credit Agreement or any other Loan Document or of
any other term or condition of the Credit Agreement or any other Loan Document,
nor shall the entering into of this Amendment preclude the Administrative Agent
and/or any Lender from refusing to enter into any further amendments with
respect thereto. This Amendment is not intended by any of the parties hereto to
be interpreted as a course of dealing which would in any way impair the rights
or remedies of the Administrative Agent or any Lender except as expressly stated
herein, and no Lender shall have any obligation to extend credit to the Borrower
other than pursuant to the terms of the Amended Credit Agreement and the other
Loan Documents, as amended or supplemented to date (including by means of this
Amendment). This Amendment shall not constitute a novation of the Credit
Agreement or any other Loan Document and the Credit Agreement shall continue in
full force and effect as amended by this Amendment.

Section 6.10    Loan Document Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the applicable terms and
provisions of the Credit Agreement (and, following the Amendment No. 4 Effective
Date, the Amended Credit Agreement).

[Signature Pages Follow]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the signatories hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

VISTEON CORPORATION, as Borrower

By:  

/s/ Jennifer L. Pretzel

  Name:   Jennifer L. Pretzel   Title:   Vice President and Treasurer

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

VISTEON ELECTRONICS CORPORATION

By:  

/s/ Jennifer L. Pretzel

  Name:   Jennifer L. Pretzel   Title:   Treasurer

VISTEON GLOBAL TECHNOLOGIES, INC.

By:  

/s/ Jennifer L. Pretzel

  Name:   Jennifer L. Pretzel   Title:   Treasurer

VISTEON GLOBAL TREASURY, INC.

By:  

/s/ Jennifer L. Pretzel

  Name:   Jennifer L. Pretzel   Title:   Treasurer

VISTEON SYSTEMS, LLC

By:  

/s/ Jennifer L. Pretzel

  Name:   Jennifer L. Pretzel   Title:   Treasurer VISTEON INTERNATIONAL
BUSINESS DEVELOPMENT, INC. By:  

/s/ Jennifer L. Pretzel

  Name:   Jennifer L. Pretzel   Title:   Treasurer VISTEON INTERNATIONAL
HOLDINGS, INC. By:  

/s/ Jennifer L. Pretzel

  Name:   Jennifer L. Pretzel   Title:   Treasurer

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

VISTEON EUROPEAN HOLDINGS, LLC By:  

/s/ Jennifer L. Pretzel

  Name:   Jennifer L. Pretzel   Title:   Treasurer VISTEON GLOBAL ELECTRONICS,
INC. By:  

/s/ Jennifer L. Pretzel

  Name:   Jennifer L. Pretzel   Title:   Treasurer VISTEON EUROPEAN ELECTRONICS,
INC. By:  

/s/ Jennifer L. Pretzel

  Name:   Jennifer L. Pretzel   Title:   Treasurer

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:  

/s/ Timothy Jones

  Name:   Timothy Jones   Title:   Vice President

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Additional Term Lender By:  

/s/ Timothy Jones

  Name:   Timothy Jones   Title:   Vice President

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

TERM LOAN SIGNATURE PAGES ARE ON FILE WITH ADMINISTRATIVE AGENT